Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 1 of 44   PageID 4912



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                 )
ELVIS PRESLEY ENTERPRISES, INC., )
EPPF, LLC, and GUESTHOUSE AT     )
GRACELAND, LLC,                  )
                                 )
   Plaintiffs,                   )
                                 )
v.                               )            No.   2:18-cv-02718
                                 )
CITY OF MEMPHIS, TENNESSEE       )
                                 )
   Defendant.                    )
                                 )


                                   ORDER


      Before the Court are five motions appealing discovery orders

issued by the Magistrate Judge.         The first is Plaintiffs Elvis

Presley Enterprises, Inc., EPPF, LLC, and Guesthouse at Graceland,

LLC’s (collectively, “EPE”) Appeal of Order Granting in Part and

Denying in Part Plaintiffs’ Motion to Compel (“Appeal of March 6,

2020 Order”), filed on March 20, 2020.        (ECF No. 226.)      Defendant

City of Memphis, Tennessee (the “City”) responded on April 3, 2020.

(ECF No. 241.)     EPE replied on April 16, 2020.       (ECF No. 252.)

      The second is EPE’s Appeal of Order Granting in Part and

Denying in Part Plaintiffs’ Motion to Compel the City to Produce

Documents Improperly Withheld Based on Joint Defense Agreement

Privilege (“Appeal of March 12, 2020 Order”), filed on March 26,
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 2 of 44   PageID 4913



2020.    (ECF No. 233.)       The City responded on April 9, 2020.      (ECF

No. 249.)       EPE replied on April 22, 2020.    (ECF No. 261.)

      The third is EPE’s Appeal of Order Granting the Defendant’s

Motion for Protective Order to Quash Deposition of Jim Strickland

(“Appeal of March 20, 2020 Order”), filed on April 3, 2020.             (ECF

No. 242.)       The City responded on April 17, 2020.      (ECF No. 257.)

EPE replied on April 29, 2020.         (ECF No. 268.)

      The fourth is EPE’s Appeal of Order Granting Defendant’s

Motion to Quash Subpoenas Issued to Kemp Conrad and Commercial

Advisors and Order Denying Plaintiffs’ Motion to Compel Production

of Documents (“Appeal of April 6, 2020 Order”), filed on April 20,

2020.        (ECF No. 260.)   The City responded on May 4, 2020.        (ECF

No. 273.)       EPE replied on May 21, 2020. (ECF No. 291.)

      The fifth is EPE’s Appeal of Order Denying Plaintiffs’ Renewed

Motion to Compel Responses to Plaintiffs’ Renewed Motion to Compel

Responses to Requests for Production (“Appeal of April 24, 2020

Order”), filed on May 8, 2020.        (ECF No. 276.)    The City responded

on May 22, 2020.        (ECF No. 295.)     EPE replied on May 28, 2020.

(ECF No. 296.)

        For the following reasons, EPE’s objections are OVERRULED.

The Magistrate Judge’s orders are AFFIRMED.

        I.     Background

      In the Magistrate Judge’s March 20, 2020 order, she accurately

and aptly summarizes the substantive background of this case. (See


                                       2
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 3 of 44   PageID 4914



ECF No. 225 at 2-6; see also ECF No. 63 at 2-7.)           The Court need

not repeat it here.      Relevant for our purposes, however, is the

procedural and substantive background of the orders at issue.

      A. March 6, 2020 Order

      In July 2019, EPE served the City with requests for production

(“RFPs”).     (See ECF No. 177-1.)        In September 2019, the City

responded to EPE’s RFPs, objecting to many of them.           (See ECF No.

137-1.)     Between October 2019 and January 2020, EPE and the City

exchanged letters between counsel and met in person to reach an

agreement to limit the City’s obligations.        (See ECF No. 176 at 5-

6.)   On January 17, 2020, and January 30, 2020, in response to

EPE’s RFPs and pursuant to an agreement between the parties, the

City produced multiple documents.        (See id. at 6-7.)        On January

31, 2020, EPE filed a motion to compel the City to produce more

documents in response to its RFPs.        (ECF No. 137.)    Eleven of the

RFPs were at issue.     (See ECF No. 137 at 7-18.)     The Court referred

that motion to the Magistrate Judge.             (ECF No. 154.)        After

briefing and a hearing on the motion, the Magistrate Judge denied

in part, and granted in part, EPE’s motion to compel.              (See ECF

No. 215 at 3-4.)     The Magistrate Judge found that the parties had

entered into a stipulation agreement that limited the scope of

discovery under Federal Rule of Civil Procedure 29(b), and that

that agreement, the Electronic Search Protocol Agreement (“ESP




                                     3
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 4 of 44   PageID 4915



Agreement”), 1 (ECF No. 176-7), dictated some, but not all, of the

City’s obligations to respond to the RFPs and to produce documents.

(See ECF No. 215 at 2-5.)          The Magistrate Judge ruled on the

contested RFPs under the terms of the ESP Agreement.              (See id.)

On March 20, 2020, EPE timely appealed.         (ECF No. 226.)

      B. March 12, 2020 Order

      When the City produced documents to EPE on January 17, 2020,

and January 30, 2020, it created a privilege log and withheld

documents on the basis of a “joint defense agreement” privilege.2

(See ECF No. 136-1; No. 176 at 6-7.)           On January 31, 2020, EPE

filed a motion to compel the City to produce the documents withheld

on the basis of that privilege.       (ECF No. 136 at 3-6.)       EPE argued

that the City did not meet its burden of establishing the validity

of a joint defense agreement. (Id. at 2.) Alternatively, assuming

a valid agreement existed, EPE argued that the City improperly

withheld documents dated prior to the commencement of the joint

defense agreement.     (Id.)   In their reply, EPE asked that the Court

hold an evidentiary hearing to determine whether the City had




1 The ESP Agreement is a January 6, 2020 document that, by its terms,
“describes the electronic search parameters agreed upon by the parties.”
(ECF No. 176-7 at 4.) The ESP Agreement provides that, using a defined
set of search terms, the City will search the files of defined
individuals for information responsive to specific RFPs. (Id. at 4-7.)
2 The documents the City withheld are communications between the City
and parties who are co-defendants in EPE’s Shelby County Chancery Court
suits.


                                     4
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 5 of 44        PageID 4916



wrongfully withheld documents.       (See ECF No. 188 at 5.)         The motion

was referred to the Magistrate Judge.              (ECF No. 154.)

        On March 2, 2020, the Magistrate Judge held a hearing on the

motion.     (ECF No. 208.)       At that hearing, the Magistrate Judge

found the descriptions of the log deficient and ordered the City

to file a revised privilege log.             (See ECF No. 217 at 2.)    On March

10, 2020, the City filed a revised privilege log with updated

descriptions.     (ECF No. 216.)

        On March 12, 2020, the Magistrate Judge granted in part, and

denied in part, EPE’s motion to compel, and denied EPE’s request

for an evidentiary hearing.        (ECF No. 217.)        The Magistrate Judge

found that the City had entered into a valid oral privilege

agreement with its co-defendants in EPE’s Shelby County Chancery

Court    suits   and   had    properly       withheld   documents   under    that

privilege.    (See id. at 7-8.)      The Magistrate Judge found that the

privilege did not apply to documents dated before the date the

agreement was formed.          (See id. at 8-9.)         The Magistrate Judge

ordered the City to produce the documents it had withheld before

the oral agreement.          (See id. at 9.)        On review of the revised

privilege log, the Magistrate Judge found that the communications

were properly described, classified, and withheld.              (See id.)      On

March 26, 2020, EPE timely appealed.              (ECF No. 233.)




                                         5
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 6 of 44     PageID 4917



      C. March 20, 2020 Order

      In December 2018, the City filed a motion to quash the

depositions    of   Memphis   Mayor    Jim    Strickland     and   City    Chief

Operating    Officer   Doug   McGowen.       (ECF   No.    24.)    After    oral

arguments had been heard on the motion, EPE withdrew the notice to

depose Mayor Strickland and McGowen and the motion was denied as

moot.   (See ECF No. 35; see also ECF No. 33.)            On February 7, 2020,

after EPE had renewed the notice to take the depositions of Mayor

Strickland and McGowen, the City renewed its motion to quash. (ECF

No. 176.)     That motion was referred to the Magistrate Judge.

(Admin. Order 2020-10, Feb. 28, 2020.)

      On March 6, 2020, a hearing was held on the motion.             (ECF No.

212.)   At the hearing, the City agreed to withdraw its motion to

quash as to McGowen, and the Magistrate Judge subsequently denied

that part of the motion as moot.        (See ECF No. 225 at 2.)       On March

20, 2020, the Magistrate Judge granted the motion to quash as to

Mayor Strickland.      (ECF No. 225.)      The Magistrate Judge found that

EPE had not shown “extraordinary circumstances” to depose Mayor

Strickland, a “high-ranking government official” who is generally

protected from being deposed, (id. at 13-15 (citing Murray v. U.S.

Dep’t of Treasury, 2010 WL 1980850, at *2 (E.D. Mich. May 18,

2010)); under Rule 26(c)(1), there was “good cause” to quash the

deposition     to   protect    Mayor       Strickland      from    “annoyance,

embarrassment, oppression, or undue burden,”              (see id. at 16); and


                                       6
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 7 of 44         PageID 4918



under    Rule     26(b)(2)(C)(i),       other   sources      could    provide   the

information EPE sought in a “more convenient, less burdensome, or

less expensive,” way,            (id. at 16-17).       On April 3, 2020, EPE

timely appealed.         (ECF No. 242.)

      D. April 6, 2020 Order

      On February 21, 2020, the City filed a motion to quash, or in

the alternative, for a protective order prohibiting discovery, of

subpoenas       duces    tecum   issued    to   nonparties     Kemp    Conrad    and

Commercial Advisors, LLC.           (ECF No. 185.)          EPE responded to the

motion and filed a contemporaneous motion to compel production of

the relevant documents.           (See ECF No. 213.)          The Court referred

the motions to the Magistrate Judge.               (ECF No. 240.)     On April 6,

2020, the Magistrate Judge granted the City’s motion to quash and

for a protective order and denied EPE’s motion to compel.                       (ECF

No.     245.)      The     Magistrate      Judge    found     that,   under     Rule

26(b)(2)(C)(ii), there was “good cause” to issue a protective order

because the deadline for written discovery had passed and EPE could

have obtained the documents it sought through written requests

pursuant to the ESP Agreement.            (Id. at 12-13.)     On April 20, 2020,

EPE timely appealed.         (ECF No. 260.)

      E. April 24, 2020 Order

      In the Magistrate Judge’s March 6, 2020 Order, the Magistrate

Judge instructed the City to review former City Attorney Bruce

McMullen’s cellular telephone for text messages responsive to


                                          7
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 8 of 44    PageID 4919



EPE’s RFP No. 12.       (ECF No. 215 ¶ 5.)       The City followed that

directive and produced twelve pages of text messages between

McMullen and other parties.         (ECF No. 265 at 5.)           On further

review, the City produced an additional responsive text message

that it had not previously identified.       (See id. at 5-6.)      On April

1, 2020, EPE filed a renewed motion to compel, arguing that the

City should be compelled to produce further documents and should

be sanctioned for its failure to produce text messages. 3           (ECF No.

238.)     On April 17, 2020, EPE filed a supplement to its renewed

motion to compel, asking that the Court order the City to submit

McMullen’s cellular telephone to a third-party forensic analyst.

(ECF No. 256.)

        On April 24, 2020, the Magistrate Judge denied EPE’s renewed

motion to compel, denied the request for sanctions, and denied as

moot EPE’s request to have McMullen’s telephone searched by a

forensic analyst.      (ECF No. 265 at 12.)        The Magistrate Judge

concluded that the City had met and gone “beyond” its discovery

obligations under the ESP Agreement, and that sanctions were not

warranted because EPE was not prejudiced by the City’s failure to

produce the relevant text messages.        (See id. at 10-12.)



3
 After receiving discovery from a third party, EPE obtained text messages
from McMullen that the City had not produced. EPE argued that the City
had improperly withheld, destroyed, and failed to fully search McMullen’s
cellular telephone for certain responsive text messages. (See ECF No.
238 at 2-5.)


                                     8
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 9 of 44   PageID 4920



      The Magistrate Judge has considered and ruled on more than

thirty separate discovery motions.        (See ECF No. 273-1.)      She has

conducted seven hearings and issued more than twenty discovery-

related orders.     The Magistrate Judge is intimately familiar with

the parties, the nature of this litigation, and the discovery

issues in this case.

      II.   Jurisdiction

      The Court has federal question jurisdiction.        Under 28 U.S.C.

§ 1331, district courts have original jurisdiction “of all civil

actions arising under the Constitution, laws, or treaties of the

United States.”     EPE asserts a right to relief against the City

under 42 U.S.C. § 1983.       That claim arises under the laws of the

United States.

      III. Standard of Review

      When a magistrate judge issues a non-dispositive order, “[a]

party may serve and file objections to the order within 14 days

after being served with a copy.”          Fed. R. Civ. P. 72(a).        “The

district judge in the case must consider timely objections and

modify or set aside any part of the order that is clearly erroneous

or is contrary to law.”       Id.; see also 28 U.S.C. § 636(b)(1)(A);

LR 72.1(g)(1).

      The “clearly erroneous” standard applies to factual findings

made by the magistrate judge.      Gandee v. Glaser, 785 F. Supp. 684,

686 (S.D. Ohio 1992), aff’d, 19 F.3d 1432 (6th Cir. 1994) (citation


                                     9
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 10 of 44         PageID 4921



 omitted).     The “contrary to law” standard applies to her legal

 conclusions.      Turner v. City of Memphis, No. 17-cv-2447, 2019 WL

 430934, at *2 (W.D. Tenn. Feb. 4, 2019).                   Rule 72(a) requires

 “considerable deference to the determinations of magistrates.”                 In

 re Search Warrants Issued Aug. 29, 1994, 889 F. Supp. 296, 298

 (S.D. Ohio 1995) (citing 7 Moore’s Federal Practice ¶ 72.03).

 Deference “is especially appropriate where the magistrate judge

 has managed a . . . case from the outset and developed a thorough

 knowledge of the proceedings.”             Hyland v. Homeservices of Am.,

 Inc., No. 3:05-cv-612, 2012 WL 1680109, at *3 (W.D. Ky. May 14,

 2012)   (internal       citation,   quotation    marks,       and     alterations

 omitted).

       A magistrate judge’s factual findings are clearly erroneous

 when, on review of the entire record, “although there is evidence

 to support [the findings], the reviewing court . . . is left with

 the   definite    and    firm   conviction     that    a    mistake    has   been

 committed.”      United States v. U.S. Gypsum Co., 333 U.S. 364, 395

 (1948); see also In re Burke, 863 F.3d 521, 528 (6th Cir. 2017)

 (citation omitted); United States v. Hurst, 228 F.3d 751, 756 (6th

 Cir. 2000).    “[T]he test is whether there is evidence in the record

 to support the lower court’s finding, and whether its construction

 of that evidence is a reasonable one.”                Heights Cmty. Cong. v.

 Hilltop Realty, Inc., 774 F.2d 135, 140-41 (6th Cir. 1985) (citing

 Anderson v. City of Bessemer City, 470 U.S. 564, 573-74 (1985)).


                                       10
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 11 of 44       PageID 4922



      “When examining legal conclusions under the ‘contrary to law’

 standard, the Court may overturn ‘any conclusions of law which

 contradict or ignore applicable [binding] precepts of law, as found

 in the Constitution, statutes, or case precedent.’” Doe v. Aramark

 Educ. Res., Inc., 206 F.R.D. 459, 461 (M.D. Tenn. 2002) (quoting

 Gandee, 785 F. Supp. at 686); see also 32 Am. Jur. 2d Fed. Cts.

 § 140 (2018) (“A magistrate judge’s order is contrary to law when

 it fails to apply or misapplies relevant statutes, case law, or

 rules of procedure.”).        “Although legal authority may support an

 objection, the critical inquiry is whether there is legal authority

 that supports the magistrate’s conclusion . . . .”                Carmona v.

 Wright, 233 F.R.D. 270, 276 (N.D.N.Y. 2006) (citing Tompkins v.

 R.J. Reynolds Tobacco Co., 92 F. Supp. 2d 70, 79 (N.D.N.Y. 2000))

 If so, the magistrate judge did not act contrary to law.                See id.

 “That   reasonable    minds   may   differ   on   the   wisdom   of    a   legal

 conclusion does not mean it is clearly erroneous or contrary to

 law.”   Id. (citing Moss v. Enlarged City Sch. Dist. of City of

 Amsterdam, 166 F. Supp. 2d 668, 670 (N.D.N.Y. 2001)).

      IV.   Analysis

      A. Appeal of March 6, 2020 Order

      In her March 6, 2020 order, the Magistrate Judge ruled on

 multiple RFPs.    (ECF No. 215 at 3-4.)        EPE does not specify which

 RFP decisions it challenges or how the Magistrate Judge clearly

 erred or ruled contrary to law.           The Court construes EPE’s first


                                      11
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 12 of 44          PageID 4923



 appeal as an argument that the Magistrate Judge erred in finding

 that: (1) the parties had a meeting of the minds in entering into

 the ESP Agreement; and (2) the City need not search all of

 McMullen’s files or emails.            (See generally ECF Nos. 226, 252.)

      Parties are allowed to “obtain discovery regarding any non-

 privileged    matter       that   is   relevant    to   any    party’s   claim   or

 defense . . . .”       Fed. R. Civ. P. 26(b)(1).              That does not allow

 fishing expeditions, and a “court retains discretion to determine

 that a discovery request is too broad and oppressive.”                   Surles ex

 rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir.

 2007).     Rule 29(b) permits parties to stipulate, without court

 approval, to “procedures governing or limiting discovery,” so long

 as those procedures do not alter the discovery timeline.                      See,

 e.g., Kutzback v. LMS Intellibound, LLC, No. 213-cv-02767, 2020 WL

 1317345, at *4 (W.D. Tenn. Mar. 17, 2020); United Parcel Serv. Co.

 v. DNJ Logistic Grp., Inc., No. 3:16-cv-00609, 2018 WL 3199475, at

 *12 (W.D. Ky. Apr. 16, 2018), objections overruled, No. 3:16-cv-

 00609, 2018 WL 3244103 (W.D. Ky. July 3, 2018).                   The purpose of

 these stipulations is to “eliminate the cost, effort and expense

 involved     in    court    intervention      in   discovery      through   motion

 practice.”        Widevine Techs., Inc. v. Verimatrix, Inc., No. 2-07-

 cv-321, 2009 WL 4884397, at *2 (E.D. Tex. Dec. 10, 2009) (citing

 Lee v. Cent. Gulf Towing, L.L.C., 2004 WL 2988478, *2 (E.D. La.

 2004)).    If a stipulation agreement is properly formed, courts


                                          12
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 13 of 44    PageID 4924



 must enforce the agreement “according to [its] terms.”             In re XPO

 Logistics, Inc., No. 15 MISC. 205, 2017 WL 6343689, at *7 (S.D.N.Y.

 Dec. 11, 2017) (citations omitted); see also Widevine Techs., 2009

 WL 4884397, at *2.       “There would be little point in Rule 29(b)

 authorizing parties to stipulate to discovery matters if those

 stipulations could not be enforced.”          In re DFI Proceeds, Inc.,

 441 B.R. 914, 917 (Bankr. N.D. Ind. 2011).

       State principles of contract law apply in determining whether

 stipulation agreements under Rule 29(b) are properly formed.              See,

 e.g., Widevine Techs., Inc., 2009 WL 4884397, at *2.                     Under

 Tennessee law, 4 a contract may be express or implied, written or

 oral.   Conner v. Hardee’s Food Sys., Inc., 65 F. App’x 19, 22 (6th

 Cir. 2003) (citing Johnson v. Central Nat’l Ins. Co., 356 S.W.2d

 277, 281 (Tenn. 1962)).        “In order for an enforceable contract to

 exist, there must be a ‘meeting of the minds between the parties

 with respect to the essential terms of the agreement.’”                    Id.

 (citing Simonton v. Huff, 60 S.W.3d 820, 826 (Tenn. Ct. App.

 2000)); see also Faber v. Ciox Health, LLC, 331 F. Supp. 3d 767,

 782   (W.D.   Tenn.   2018),   aff’d,   944   F.3d   593   (6th   Cir.   2019)

 (citations omitted).      “The meeting of the minds . . . is to be

 determined . . . not alone from the words used, but also the


 4
   The Court assumes Tennessee law governs the agreement at issue because
 the relevant agreement appears to have been formed and executed in
 Tennessee. The parties do not specify any other state or indicate any
 intent for another state’s law to apply.


                                      13
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 14 of 44   PageID 4925



 situation, acts, and the conduct of the parties, and the attendant

 circumstances.”     Frix v. Integrity Med. Sys., Inc., No. 1:16-cv-

 02559, 2017 WL 4171987, at *6 (W.D. Tenn. Sept. 20, 2017) (citation

 and internal alterations omitted); see also Gurley v. King, 183

 S.W.3d 30, 43 (Tenn. Ct. App. 2005) (quoting 17 Am. Jur. 2d

 Contracts § 1 (1964)).      It is an objective inquiry that looks at

 “whether a reasonable onlooker, based upon the parties’ outward

 manifestations, would conclude that the parties agreed to be bound

 by the terms of the written contract.”       Broadnax v. Quince Nursing

 & Rehab. Ctr., LLC, No. W200802130COAR3CV, 2009 WL 2425959, at *3

 (Tenn. Ct. App. Aug. 10, 2009) (alteration omitted) (citing Moody

 Realty Co., Inc. v. Huestis, 237 S.W.3d 666, 674 (Tenn. Ct. App.

 2007)).   “[A]n agreement may be enforced as a contract even though

 incomplete or indefinite in the expression of some terms, if it is

 established that the parties intended to be bound by the agreement,

 particularly where one or another of the parties has rendered part

 or full performance.”     Pittman v. Experian Info. Sols., Inc., 901

 F.3d 619, 633 (6th Cir. 2018).

      1. Meeting of the Minds

      EPE argues that the Magistrate Judge’s finding that the

 parties agreed to a Rule 29(b) stipulation agreement -- the ESP

 Agreement -- was clearly erroneous.         (See ECF No. 226 at 5-8.)

 EPE argues that there was no meeting of the minds.                (See id.)

 Whether the parties had a meeting of the minds is one of fact.


                                     14
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 15 of 44            PageID 4926



 Frix, 2017 WL 4171987, at *6 (citing Wofford v. M. J. Edwards &

 Sons Funeral Home, Inc., 490 S.W.3d 800, 807 (Tenn. Ct. App.

 2015)).      This Court’s inquiry is not focused on whether it would

 find that the parties’ minds had met.                The inquiry is whether the

 Magistrate Judge’s determination that there was a meeting of the

 minds was reasonable and supported by evidence, regardless of

 whether this Court would have reached the same conclusion.                          See

 Heights Cmty. Cong., 774 F.2d at 140-41.

        EPE argues that the parties did not have a meeting of the

 minds about the preclusive scope of the ESP Agreement.                   EPE argues

 that   its    intent   on   communicating        and    entering    into      the   ESP

 Agreement     was   never   to   limit        “the     entirety    of   the    City’s

 obligations as to the search, review and production of documents

 in response to EPE’s discovery requests.” 5                 (ECF No. 226 at 2.)

 EPE cites language in its initial letter to the City’s counsel

 discussing     negotiations      about        electronic    search      parameters,

 specifically, “EPE is not limiting its request or suggesting that

 these are the only persons with pertinent records/documents.                        EPE

 further requests that the City exercise due diligence in performing

 the searches within its documents and databases, both electronic


 5
   EPE appears to interpret the Magistrate Judge’s order -- and the ESP
 Agreement -- as absolving the City of the responsibility to comply with
 all of the City’s discovery obligations. (See ECF No. 226 at 5-8.) That
 is not what the ESP Agreement provides and is contrary to the Magistrate
 Judge’s order. The Magistrate Judge ordered further physical and other
 discovery. (See ECF No. 215 at 2-4.)


                                          15
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 16 of 44   PageID 4927



 and hard file.”     (ECF No. 252 at 2-3 (citing ECF No. 176-4 at 2).)

 The City responded by letter:

        EPE appears to suggest that the City . . . agree[s] to search
        parameters but also remain[s] responsible for a broader
        search of all pertinent records.       So that there is no
        misunderstanding in this regard, the City stands by the
        City[‘s] RFP Responses, including all objections set forth
        therein. . . . It is the City’s position that this electronic
        search will meet all of its obligations for providing
        documents responsive to the Subject RFPs. . . . It appears to
        me that we are close to an agreement with regard to how the
        City will proceed with regard to its electronic search. Of
        course, any agreement reached will be premised on the
        understanding that the agreement will define the agreed upon
        parameters for the City’s electronic search obligations.

 (ECF No. 176-5 at 2 ¶ 1, 5.)        EPE did not address this point in

 its next letter to the City.      (See ECF No. 176-6.)      In the City’s

 final letter, it said:

        EPE again appears to suggest that the City [will] conduct
        this electronic search but also remain responsible for some
        type of broader, manual search.        So that there is no
        misunderstanding in this regard, the City stands by its
        responses to Plaintiffs’ request for production, including
        all objections set forth therein. It is the City’s position
        that this electronic search will meet all of its obligations
        for providing documents responsive to the Subject RFPs. . . .

 (ECF No. 176-7 at 3.)

        Addressing the ESP Agreement, the Magistrate Judge opined:

        Based on the written and oral arguments of counsel and the
        relevant correspondence between the parties, the court finds
        that the parties had a meeting of the minds and reached a
        final agreement as of January 6, 2020 regarding an electronic
        search protocol as set forth in the document entitled
        Electronic Search Parameters . . . .

 (ECF   No.   215   at   2.)   Addressing   its   preclusive   scope,    the

 Magistrate Judge found that the ESP Agreement limited the City’s


                                     16
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 17 of 44   PageID 4928



 obligation to conduct an electronic search of its records, but not

 a manual search of physical files for hard copies of documents.

 (See id.)    The Magistrate Judge made her finding after reviewing

 the briefs, multiple documents and communications between the

 parties, and conducting a three-hour hearing.          (See ECF Nos. 137,

 176, 190, 208.)

       The Magistrate Judge did not clearly err in concluding that

 the ESP Agreement limited the City’s obligation to conduct an

 electronic search of its database.          Although the preclusionary

 scope of the ESP Agreement was contested, in bargaining about the

 parameters of the electronic search terms and the inclusion of

 specific individuals, the Magistrate Judge found that EPE intended

 to be bound by the terms of the ESP Agreement governing electronic

 search obligations.     (See ECF No. 215 at 2.)        There is sufficient

 evidence in the record to support her finding. The letters between

 counsel, (see ECF Nos. 176-2, 176-4, 176-5, 176-6, 176-7, 176-8,

 176-9), in which both parties proposed, modified, and agreed to

 specific parameters and search terms, are reasonable bases for the

 Magistrate Judge to conclude that the parties had a meeting of the

 minds in entering into the ESP Agreement.              The City initially

 proposed an invitation to treat. (See ECF No. 176-2.) EPE accepted

 that invitation and proposed some terms (offer). (See ECF No. 176-

 4.)   The City responded by agreeing to some of the terms and

 proposing   others   (counter-offer).     (See   ECF   No.   176-5.)    EPE


                                     17
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 18 of 44   PageID 4929



 accepted some terms of the City’s counter-offer, rejected others,

 and proposed additional terms (counter-offer #2). (See ECF No.

 176-6.)    The City accepted EPE’s counter-offer and memorialized

 the terms in the ESP Agreement (acceptance). (See ECF Nos. 176-7,

 176-8.)   In its January 21, 2020 Motion to Compel, EPE represented

 that the parties had reached an agreement governing electronically

 stored information.     (See ECF No. 137 at 1.)       That is sufficient

 to establish that there was a meeting of the minds between the

 parties in entering into the ESP Agreement.        See Pittman, 901 F.3d

 at 633.

      2. Files of Bruce McMullen

      EPE contests the Magistrate Judge’s finding that the ESP

 Agreement does not require the City to search all of McMullen’s

 electronic files and emails.         (See ECF No. 226 at 5-6.)          The

 gravamen of EPE’s retaliation claim is that McMullen retaliated

 against EPE by asking the Memphis and Shelby County Office of

 Planning and Development (the “OPD”) to table EPE’s development

 application.      (See id. at 5.)        In its initial letter about

 electronic search parameters, the City asked EPE which specific

 City officials and representatives’ databases EPE wanted to be

 fully searched.     (See ECF No. 176-2 at 1-2.)       EPE responded with

 a list of officials.      (See ECF No. 176-4 at 1-2.)        McMullen was

 not on that list.     EPE said the list was not a limitation on its

 requests or on people who might have responsive information.           (See


                                     18
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 19 of 44   PageID 4930



 ECF No. 176-4 at 2.)     When the City responded, repeating the list

 of individuals, (ECF No. 176-5 at 2 ¶ 4(a)), EPE confirmed that it

 agreed “to the list of ‘City Representatives’ whose electronic

 communications will be searched.”        (ECF No. 176-6 at 1.)     McMullen

 was not on the list of agreed-on City officials whose databases

 were to be fully searched. 6     (See ECF No. 176-7 at 4.)        The terms

 of the ESP Agreement are clear and must be enforced.              In re XPO

 Logistics, Inc., 2017 WL 6343689, at *7.         The Magistrate Judge’s

 finding is supported by the record.

      EPE’s objections are OVERRULED.       The Magistrate Judge’s March

 6, 2020 Order is AFFIRMED.

      B. Appeal of March 12, 2020 Order

      In the Magistrate Judge’s March 12, 2020 Order, she decided

 that the City had entered into a valid common interest arrangement

 with third parties in a related suit and had properly withheld

 documents based on that privilege.        (See ECF No. 217 at 5-8.)     EPE

 appeals those decisions.      (See ECF No. 233 at 11-13, 15-17.)

      In cases arising under the Constitution, as here, issues of

 privilege are determined by the application of federal common law.

 See Reg’l Airport Auth. of Louisville v. LFG, LLC, 460 F.3d 697,

 712 (6th Cir. 2006); Fed. R. Evid. 501.         “As a general rule, the


 6
  The parties agreed to search for any responsive emails between McMullen
 and the Economic Development Growth Engine Industrial Development Board
 of the City of Memphis and County of Shelby (“EDGE”), but did not agree
 to search McMullen’s emails generally. (See ECF No. 176-7 at 6.)


                                     19
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 20 of 44   PageID 4931



 ‘attorney-client privilege is waived by voluntary disclosure of

 private communications by an individual or corporation to third

 parties.’”    In re Columbia/HCA Healthcare Corp. Billing Practices

 Litig., 293 F.3d 289, 294 (6th Cir. 2002) (quoting In re Grand

 Jury Proceedings October 12, 1995, 78 F.3d 251, 254 (6th Cir.

 1996)).    A common law exception to that waiver has been termed the

 “common interest privilege.”       See Reed v. Baxter, 134 F.3d 351,

 357 (6th Cir. 1998).       “The common interest privilege is not an

 independent basis for privilege, but an exception to the general

 rule that the attorney-client privilege is waived when privileged

 information is disclosed to a third party.”            Broessel v. Triad

 Guar. Ins. Corp., 238 F.R.D. 215, 219 (W.D. Ky. 2006) (citing Edna

 Selan Epstein, The Attorney–Client Privilege and the Work–Product

 Doctrine, American Bar Association Section of Litigation at 196

 (4th ed. 2001)); see also John B. v. Goetz, 879 F. Supp. 2d 787,

 897–98 (M.D. Tenn. 2010) (citations omitted).

      The    common   interest   privilege   may   be   claimed    in   three

 instances: (1) when a single attorney represents multiple clients

 (i.e., joint client privilege); (2) when parties share a common

 defense, typically in the criminal context (i.e., joint defense

 privilege); or (3) when two or more clients share a common legal

 or commercial interest and share legal advice with respect to that




                                     20
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 21 of 44    PageID 4932



 common interest (i.e., common interest arrangement). 7             Broessel,

 238   F.R.D.   at   219-20   (citing      Epstein,   The    Attorney–Client

 Privilege at 200-06); see also Libbey Glass, Inc. v. Oneida, Ltd.,

 197   F.R.D.   342,   347    (N.D.   Ohio    1999)   (detailing      similar

 situations).

       Such arrangements may be written or oral.            See Goetz, 879 F.

 Supp. 2d at 898 (citing In re Grand Jury Subpoena, A. Nameless

 Lawyer, 274 F.3d 563, 569–70 (1st Cir. 2001)); Polylok, Inc. v.

 Bear Onsite, LLC, No. 3:12-cv-00535, 2017 WL 1102698, at *7 (W.D.

 Ky. Mar. 23, 2017); see also N. Am. Rescue Prod., Inc. v. Bound

 Tree Med., LLC, No. 2:08-cv-101, 2010 WL 1873291, at *4 (S.D. Ohio

 May 10, 2010) (citing Broessel, 238 F.R.D. at 219).                Proof is

 needed that the “parties clearly and specifically agree to the

 joint venture in some manner . . . .”          Cooey v. Strickland, 269

 F.R.D. 643, 652 (S.D. Ohio 2010) (citing Federal Rules of Evidence



 7 The terms joint defense privilege and common interest arrangement have
 been used interchangeably in some cases. See, e.g., Goetz, 879 F. Supp.
 2d at 898. However, the two concepts are distinct. The assertion of
 the “joint defense privilege requires the information exchange to occur
 within the context of actual or threatened litigation.”         James M.
 Fischer, The Attorney-Client Privilege Meets the Common Interest
 Arrangement: Protecting Confidences While Exchanging Information for
 Mutual Gain, 16 Rev. Litig. 631, 633 (1997). In contrast, “[i]t is not
 necessary that a [common interest arrangement] be derived from legal
 action; it is possible for two or more parties to share a common interest
 without becoming parties to the same litigation.” Cooey v. Strickland,
 269 F.R.D. 643, 652 (S.D. Ohio 2010) (citing MPT, Inc. v. Marathon
 Labels, Inc., No. 1:04–cv–2347, 2006 WL 314435, at *6 (N.D. Ohio Feb.
 9, 2006), rev’d in part on other grounds, 258 F. App’x 318 (Fed. Cir.
 2007)); see also Goetz, 879 F. Supp. 2d at 898 (collecting cases).



                                      21
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 22 of 44    PageID 4933



 Manual    501.02(5)(e)(ii)).       Defendant    bears    the      burden   of

 establishing one of these instances.          United States v. Moss, 9

 F.3d 543, 550 (6th Cir. 1993) (citations and quotation marks

 omitted).

      The third instance, the common interest arrangement, applies

 here.    The Restatement illustrates that doctrine:

      Lawyer One separately represents Corporation A and Lawyer Two
      represents Corporation B in defending a products-liability
      action brought by a common adversary, Plaintiff X. The two
      lawyers agree to exchange otherwise privileged communications
      of their respective clients concerning settlement strategies.
      Plaintiff Y later sues Corporation A and Corporation B for
      damages for alleged defects involving the same products and
      attempts to obtain discovery of the communications between
      Lawyer One and Lawyer Two.      The communications exchanged
      between the lawyers for Corporation A and Corporation B are
      privileged and cannot be discovered.

 Restatement (Third) of the Law Governing Lawyers § 76 (2000).              To

 establish the existence of a common interest arrangement, the

 asserting party must show: (1) the communications were made by

 separate parties in the course of a matter of common interest;

 (2) the communications were designed to further that effort; and

 (3) the underlying privilege exists and has not been waived.

 United States ex rel. Scott v. Humana, Inc., No. 3:18-cv-61, 2019

 WL 7403966, at *3 (W.D. Ky. Sept. 18, 2019) (citing Harper v.

 Everson, No. 3:15-cv-00575, 2016 WL 8201785, at *7 n.5 (W.D. Ky.

 June 27, 2016)).

      EPE first argues that the City did not meet its burden to

 prove a common interest arrangement because the City did not prove


                                     22
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 23 of 44   PageID 4934



 the “arrangement’s existence, and its terms and scope[.]”              (ECF

 No. 233 at 11) (citing Minebea Co., Ltd. v. Papst, 228 F.R.D. 13,

 16 (D.D.C. 2005).)        EPE argues that the City did not offer

 sufficient evidence to show that the parties had a meeting of the

 minds to establish such an arrangement.        (See id.)    Whether there

 is a common interest arrangement exists is a question of fact.

 See N. Am. Rescue Prod., Inc., 2010 WL 1873291, at *3-4.

       Addressing the existence of a common interest arrangement,

 the Magistrate Judge opined,

       [b]ased on the declarations provided by the City, the court
       is satisfied that in early December 2017, the City, the
       County, and Memphis Basketball, LLC and their attorneys all
       entered   into  an   oral  agreement   regarding  privileged
       communications related to the defense of EPE’s Shelby County
       Chancery Court lawsuits. The court is also satisfied that
       all three state court defendants had an identical ‘common
       interest’ in the subject matter of EPE’s Shelby County
       Chancery Court lawsuits.   All three state court defendants
       are parties to the Arena Use Agreement. EPE’s November 15,
       2017 lawsuit sought a declaratory judgment that public
       funding of EPE’s arena project would not violate the Arena
       Use Agreement.

 (ECF No. 217 at 7-8) (citations omitted.)          The Magistrate Judge

 determined that an evidentiary hearing was unnecessary.            (Id. at

 9.)   The evidence on which the Magistrate Judge relied supports

 her finding that the parties entered into an oral common interest

 arrangement.    (See ECF No. 175-1 ¶ 6; No. 175-2 ¶ 9; No. 175-3

 ¶¶ 5-6.)   Her construction of that evidence is reasonable.           (Id.)

 The Magistrate Judge’s did not clearly err in her determination




                                     23
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 24 of 44           PageID 4935



 that the City entered into a common interest arrangement.                        See

 Heights Cmty. Cong., 774 F.2d at 140-41.

      In reaching her decision, the Magistrate Judge relied on

 Cooey,   which    stated      that,    to     establish    a    common    interest

 arrangement, “the parties [must] clearly and specifically agree to

 the joint venture in some manner[.]”               (See ECF No. 217 at 7-8)

 (citing 269 F.R.D. at 652.)            EPE argues that the law mandates a

 higher standard that requires the parties to establish the “terms

 and scope” of the arrangement in addition to its existence.                     (See

 ECF No. 233 at 11-13.) This Court considers whether the Magistrate

 Judge applied the proper law under a “contrary to law” standard.

      There is legal authority to support EPE’s argument that a

 common interest arrangement requires evidence of its terms and

 scope.    See Minebea Co., Ltd., 228 F.R.D. at 16 (“[A] written

 agreement   is    the    most    effective     method     of   establishing      the

 existence of a joint defense agreement, although an oral agreement

 whose existence, terms and scope are proved by the party asserting

 it, may be enforceable as well.”).            There is also legal authority,

 however, to support the Magistrate Judge’s conclusion.                   See Cooey,

 269 F.R.D. at 652 (“It is not necessary that parties express this

 agreement   in    writing;       so   long    as   the    parties     clearly    and

 specifically     agree   to     the   joint   venture     in   some   manner,    the

 doctrine will apply.”) (citation omitted); see also N. Am. Rescue

 Prod., Inc., 2010 WL 1873291, at *4 (needing “some evidence of an


                                         24
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 25 of 44     PageID 4936



 agreement”) (citing Broessel, 238 F.R.D. at 219).              The Magistrate

 Judge did not act contrary to law.           See Hyland, 2012 WL 1680109,

 at *3 (“Although legal authority may support an objection, the

 critical inquiry is whether there is legal authority that supports

 the magistrate’s conclusion. . . .”).

      EPE argues the Magistrate Judge erred in finding that the

 communications    withheld   met     the   common   interest    arrangement’s

 requirement that each of the specific communications at issue be

 in furtherance of the parties’ common interest, (see ECF No. 233

 at 12-15), and the common interest arrangement’s requirement that

 each communication at issue be protected by an attorney-client

 privilege, (id. at 15-16).         Whether an attorney-client privilege

 applies is a mixed question of fact and law.           In re Columbia, 293

 F.3d at 293.

      “The    attorney-client    privilege      protects    from   disclosure

 confidential communications between a lawyer and his client in

 matters that relate to the legal interests of society and the

 client.”     Ross v. City of Memphis, 423 F.3d 596, 600 (6th Cir.

 2005) (citation and internal quotation marks omitted).                Because

 the common interest privilege “is not an independent basis for

 privilege, but an exception to the general rule that the attorney-

 client     privilege   is   waived    when    privileged   information     is

 disclosed to a third party,”         Broessel, 238 F.R.D. at 219, there

 is still a requirement that the underlying communications be


                                       25
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 26 of 44                   PageID 4937



 protected       by        an     attorney-client        privilege,        that     is,    the

 communications contain protected client information.                         See Carolina

 Power & Light Co. v. 3M Co., 278 F.R.D. 156, 161 (E.D.N.C. 2011)

 (to qualify for the “common interest privilege,” communications

 must   first     satisfy          the     requirements     for     the    attorney-client

 privilege); Grochocinski v. Mayer Brown Rowe & Maw LLP, 251 F.R.D.

 316, 327 (N.D. Ill. 2008) (“Before asserting the [common interest]

 doctrine, however, the parties must first establish that the

 underlying documents withheld were otherwise privileged before the

 common       interest          doctrine    arose.”).        If     a     common    interest

 arrangement          is        established       and    contains       protected     client

 information, it protects the following communications:

        (1)    By the attorney for one party to the other party’s
               attorney[;]

        (2)    By one party to the other party’s attorney[;]

        (3)    By one party to its own attorney, if in the presence of
               the other party’s lawyer[;] and

        (4)    From one party to another, with counsel present[.]

 Wright & Miller, Federal Practice and Procedure § 5493 (1st ed.)

 (citing Selby v. O’Dea, 2017 IL App (1st) 151572, 90 N.E.3d 1144).

        Addressing the underlying communications here, the Magistrate

 Judge opined, “[a]fter review of the City’s Revised Privilege Log,

 the court is satisfied that all other communications listed on the

 City’s       revised       privilege       log    are   privileged        attorney-client

 communications protected by the common-interest doctrine.”                               (ECF


                                                  26
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 27 of 44                  PageID 4938



 No. 217 at 9) (citation omitted.)               The Magistrate Judge found that

 each communication was in furtherance of the parties’ common

 interest (defending against EPE’s Shelby County Chancery Court

 suits) and that the communications were the type protected by the

 attorney-client        privilege       (privileged      communications           of   their

 respective clients concerning settlement and defense strategies

 against the Shelby County Chancery Court suits).                         (See id.)      The

 evidence supports those findings.                (See ECF No. 216.)              They were

 not clearly erroneous or contrary to law.

        EPE    argues     that     the    communications         cannot       constitute

 attorney-client privileged communications because they are not

 between an attorney and a client, but between two attorneys.                           (See

 ECF No. 233 at 16.)           That argument fails because communications

 between      attorneys      may   be    protected      under    a       common    interest

 arrangement if the communications are in furtherance of a common

 interest      and     the    communications        contain      privileged            client

 communications, as they do here.                 See Cooey, 269 F.R.D. at 653

 (finding “no waiver of the attorney-client privilege” when the

 “attorneys involved in th[e] matter communicated among themselves

 with   a     common    interest”);      see     also   Wright       &    Miller,      § 5493

 (communications between “the attorney for one party to the other

 party’s attorney” are protected).

        EPE challenges the sufficiency of the descriptions in the

 privilege log.        (See ECF No. 233 at 16-17.)          Courts in this Circuit


                                            27
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 28 of 44   PageID 4939



 have held that a privilege log is sufficiently descriptive if it

 includes:

       (a)   The author(s) and all recipients (designated so as to be
             clear who is the sender and who the receiver), along
             with their capacities/roles/positions;

       (b)   The document’s date;

       (c)   The purpose and subject matter of the document; and

       (d)   The nature of the privilege[] asserted, and why the
             particular document is believed to be privileged.

 Polylok, Inc., 2017 WL 1102698, at *5–6 (collecting cases).             The

 Magistrate Judge found that the privilege log was sufficiently

 detailed because it met the Polylok criteria.          (See ECF No. 217 at

 9.)   The evidence supports that finding.         The Magistrate Judge’s

 application of Polylok was not contrary to law.         (See ECF No. 216.)

       EPE’s objections are OVERRULED.        The Magistrate Judge’s March

 12, 2020 Order is AFFIRMED.

       C. Appeal of March 20, 2020 Order

       In her March 20, 2020 order, the Magistrate Judge granted the

 City’s motion for a protective order to quash the deposition of

 Mayor Strickland.       (ECF No. 242.)

       A court, for “good cause,” may issue an order forbidding

 certain     discovery     to   protect   a    person    from   “annoyance,

 embarrassment, oppression, or undue burden or expense . . . .”

 Fed. R. Civ. P. 26(c)(1).        “To show good cause, a movant for a

 protective order must articulate specific facts showing ‘clearly



                                     28
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 29 of 44          PageID 4940



 defined and serious injury’ resulting from the discovery sought

 and cannot rely on mere conclusory statements.”               Nix v. Sword, 11

 F. App’x 498, 500 (6th Cir. 2001) (citation omitted).                   The movant

 bears the burden to show good cause.                Id.   A court “must limit”

 discovery that “is unreasonably cumulative or duplicative, or can

 be obtained from some other source that is more convenient, less

 burdensome,     or     less     expensive . . . .”          Fed.   R.    Civ.   P.

 26(b)(2)(C)(i).

      District       courts    in   this   Circuit    have   applied     the   “apex

 doctrine”      in    applying      Rule   26   to    high-ranking       government

 officials. 8        See Duncan v. Husted, No. 2:13-cv-1157, 2015 WL

 631103, at *2-3 (S.D. Ohio Feb. 12, 2015); cf. Serrano v. Cintas

 Corp., 699 F.3d 884, 901 (6th Cir. 2012) (collecting cases applying

 the apex doctrine to corporate executives).

      [T]he apex doctrine is the application of the rebuttable
      presumption that the deposition of a high-ranking [government
      official] either violates Rule 26(b)(2)(C)’s proportionality
      standard or, on a party’s motion for a protective order,
      constitutes ‘good cause’ for such an order as an ‘annoyance’
      or ‘undue burden’ within the meaning of Rule 26(c)(1). Should
      the deposing party fail to overcome this presumption, the
      court must then limit or even prohibit the deposition.




 8 The apex doctrine has been applied to both high-ranking government
 officials and corporate executives. The analysis is the same as to both.
 See EMW Women’s Surgical Ctr., P.S.C. v. Glisson, et al., No. 3:17-cv-
 00189-GNS, 2017 WL 3749889, at *3 (W.D. Ky. Aug. 30, 2017); Turner v.
 City of Detroit, No. CIV.A. 11-12961, 2012 WL 4839139, at *2 (E.D. Mich.
 Oct. 11, 2012).


                                           29
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 30 of 44    PageID 4941



 Turner v. City of Detroit, No. 11-cv-12961, 2012 WL 4839139, at *2

 (E.D. Mich. Oct. 11, 2012) (citation omitted).            This Circuit has

 said that, “in reviewing the grant or denial of a protective order

 [under the apex doctrine] . . . [there is still] the requirement

 that one of the harms listed in Rule 26(c)(1)(A) must be specified

 in order to warrant a protective order.”             Serrano, 699 F.3d at

 901.

        There is an exception to the apex doctrine when an official

 has first-hand knowledge of the claim being litigated.             Boudreau

 v. Bouchard, No. 07-10529, 2008 WL 4386836, at *2 (E.D. Mich. Sept.

 25, 2008) (collecting cases), opinion amended on reconsideration,

 No. 07-10529, 2009 WL 55912 (E.D. Mich. Jan. 8, 2009).              Even in

 such cases, however, discovery is only permitted if it is shown

 that other persons cannot provide the necessary information (i.e.,

 if   the   information   is   unique    to   the   high-ranking   government

 official).    See EMW Women’s Surgical Ctr., P.S.C. v. Glisson, et

 al., No. 3:17-cv-00189-GNS, 2017 WL 3749889, at *2 (W.D. Ky. Aug.

 30, 2017) (citations omitted).

        The Magistrate Judge found that there was good cause, that

 the City had articulated a specific harm under Rule 26(c)(1)(A),

 (ECF No. 225 at 16), and that, although Mayor Strickland had some

 first-hand knowledge of the claim being litigated, (see id. at 14-

 15), his knowledge was not unique to him and others could provide

 the necessary information, (see id. at 16-17).            Whether there is


                                        30
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 31 of 44    PageID 4942



 good cause to enter a protective order is a mixed question of fact

 and law.    See In re Ohio Execution Protocol Litig., 845 F.3d 231,

 237-38 (6th Cir. 2016).

         EPE argues the Magistrate Judge erred in finding good cause

 to enter the protective order, specifically, in her finding that

 the information EPE seeks from Mayor Strickland could be obtained

 from other sources.       (ECF No. 242 at 5-10.)      EPE argues that the

 information it seeks relates to the City’s “retaliatory motivation

 and intent,” (see ECF No. 268 at 3-4), and argues that “Mayor

 Strickland . . . is the only person who can testify regarding the

 origin and intent for the City’s retaliatory conduct,” (ECF No.

 242 at 6).      EPE argues that “[i]t is reasonable to conclude that

 while other city officials may have been the face of [t]he City’s

 retaliatory actions against EPE, Mayor Strickland directed his

 staff members and/or political appointees to act on his behalf.”

 (Id. at 7.)

         The Magistrate Judge considered EPE’s intent argument and

 found    that   Mayor   Strickland   had   no   involvement   in   the   OPD’s

 decision to delay consideration of EPE’s application.               (See ECF

 No. 225 at 7, 15.)       The Magistrate Judge found that the evidence

 EPE submitted did not support a finding that the Mayor directed

 anyone to take retaliatory acts against EPE.           (See id. at 14-15.)

 The Magistrate Judge’s conclusion was reasonable and supported by

 the record.     (ECF No. 167-3); see Graves v. Bowles, 419 F. App’x


                                      31
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 32 of 44   PageID 4943



 640, 645 (6th Cir. 2011) (upholding a protective order when the

 mayor “submitted affidavits averring that he had no personal

 knowledge of the events or investigation underlying the case”);

 Watson v. City of Cleveland, 202 F. App’x 844, 852 (6th Cir. 2006)

 (upholding protective order when the defendant’s case focused on

 actions    undertaken     by   various     members    of    the     mayor’s

 administration and involved the mayor only to the extent that the

 mayor supervised city employees and had very little information

 related to plaintiff’s claims and none that was unavailable from

 another source); Nix, 11 F. App’x at 500 (upholding a protective

 order of a congressman when the congressman submitted an affidavit

 stating that it would be difficult for him to schedule a deposition

 because of his legislative duties; he had no personal knowledge

 about the alleged conduct; he was not related to an agent working

 on the case, who had the same last name; and he never discussed

 the suit with any of the defendants).         The Magistrate Judge did

 not clearly err.    See Heights Cmty. Cong., 774 F.2d at 140-41.

      EPE’s objections are OVERRULED.       The Magistrate Judge’s March

 20, 2020 Order is AFFIRMED.

      D. Appeal of April 6, 2020 Order

      In the Magistrate Judge’s April 6, 2020 Order, she granted an

 order protecting documents subject to Rule 45 subpoenas issued by

 EPE to former Memphis City Councilman Kemp Conrad and his employer




                                     32
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 33 of 44   PageID 4944



 Commercial Advisors, LLC. 9     (ECF No. 245.)      The Magistrate Judge

 reasoned that there was good cause under Rule 26(b)(2)(C)(ii) to

 issue a protective order because the written discovery deadline in

 the case had passed and EPE could have obtained the documents

 through their requests for production pursuant to the parties’ ESP

 Agreement.    (See id. at 11-13.)        The Magistrate Judge found that

 EPE was attempting to use Rule 45 to circumvent the Court’s

 discovery deadlines.    (See id. at 13.)     Whether there is good cause

 to enter a protective order is a mixed question of fact and law.

 See In re Ohio, 845 F.3d at 237-38.

      Rule 45 governs the issuance of subpoenas to non-parties.

 Baumer v. Schmidt, 423 F. Supp. 3d 393, 398 (E.D. Mich. 2019).

 The Rules anticipate that production of documents and things from

 parties will be accomplished through Rule 34.          Roofers Local 149

 Sec. Benefit Tr. Fund v. Milbrand Roofing Grp., Inc., No. 05-cv-

 60218, 2007 WL 2421479, at *1 (E.D. Mich. Aug. 22, 2007).               “Rule

 34(c) specifically directs that production of documents and things

 from non-parties be done by subpoena under [Rule] 45.”            Id.    The

 scope of discovery under Rule 45 is the same as the scope of

 discovery under Rule 26.      Baumer, 423 F. Supp. 3d at 408 (citing



 9 The subpoenas seek communications by and among Conrad and McMullen,
 Mayor Strickland, McGowan, and other City officials or representatives
 about EPE and/or the Graceland Project, as well as communications Conrad
 might have had with EPE representatives in his capacity as a member of
 the Memphis City Council.


                                     33
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 34 of 44   PageID 4945



 Callidus Capital Corp. v. FCA Grp., No. 14-10484, 2018 WL 1556231,

 at *3 (E.D. Mich. Mar. 30, 2018)).        Under Rule 26, a Court “must

 limit” the scope of discovery when the party “seeking discovery

 has had ample opportunity to obtain the information” sought.           Fed.

 R. Civ. P. 26(b)(2)(C)(ii).      Subpoenas issued under Rule 45 are a

 discovery device subject to the same deadlines as other forms of

 discovery, including deadlines in a court’s scheduling order.

 Fabery v. Mid-S. Ob-GYN, No. 06-2136 D/P, 2000 WL 35641544, at *1

 (W.D. Tenn. May 15, 2008) (collecting cases).         Rule 45 may not be

 used to circumvent discovery deadlines and discovery that could

 have been sought under Rule 34.     See Neel v. Mid-Atl. of Fairfield,

 LLC, No. 10-cv-405, 2012 WL 98558, at *1 (D. Md. Jan. 11, 2012).

      The relevant part of the Magistrate Judge’s order reads:

      The Court considers this subpoena to be a subpoena for
      documents belonging to the City, a party to this litigation.
      Discovery from a party can be obtained under Rule 34. Written
      discovery from parties ended on July 30, 2019.      The court
      will not allow EPE to circumvent its scheduling orders by
      seeking documents from a party by a Rule 45 subpoena. EPE
      could have discovered the information by including Conrad as
      a City representative, custodian, sender, or recipient when
      it negotiated the Electronic Search Protocol Agreement. To
      allow EPE to use Rule 45 to circumvent the requirements of a
      court-mandated discovery deadline would clearly be contrary
      to the traditional interpretation of the Federal Rules of
      Civil Procedure . . . .

 (ECF No. 245 at 13) (citation omitted.)            EPE argues that the

 Magistrate Judge misstated the discovery deadline as July 30, 2019,

 and that her subsequent reliance on that misstatement in finding

 good cause under Rule 26 was clearly erroneous.         (See ECF No. 260


                                     34
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 35 of 44    PageID 4946



 at 4-5.)    EPE cites the Amended Scheduling Order, in which the

 Court set March 31, 2020 as the deadline for “COMPLETING ALL

 DISCOVERY.”    (Id. at 4) (citing ECF No. 73.)

      The Court’s original scheduling order set July 30, 2019 as

 the written discovery deadline.       (ECF No. 19 at 2.)      On July 30,

 2019, EPE served its written discovery requests on the City.            (See

 ECF No. 177-1.)    On August 20, 2019, the parties jointly sought to

 extend   certain   deadlines,   including    the   deadline   to   complete

 depositions.    (ECF No. 65.)    The parties specifically stated that

 they “are not requesting an extension of any Scheduling Order

 deadlines that have already passed.”        (Id. ¶ 9.)   When the parties

 asked to extend some deadlines, such as the deadline to complete

 depositions, the written discovery deadline had already passed.

 (See id.)      On September 9, 2019, the Court entered an Amended

 Scheduling Order.      (ECF No. 73.)      The Court did not alter the

 written discovery deadline, which had passed; it changed only the

 remaining discovery deadlines.      (See id.; ECF No. 65 ¶ 9.)       Because

 the written discovery deadline in this case was July 30, 2019, the

 Magistrate Judge’s reliance on that deadline in finding that EPE’s

 February 6, 2020 Rule 45 subpoenas were untimely is not clear

 error.

      EPE argues that the Magistrate Judge’s ruling granting a

 protective order was inconsistent with her prior rulings.               (ECF

 No. 260 at 5.)     EPE argues that, before the contested order, the


                                     35
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 36 of 44   PageID 4947



 Magistrate Judge had “reasoned consistently that a party has the

 right to request similar documents and information from different

 entities as a way to confirm that [the parties] ha[d] received the

 full universe of responsive documents.”         (Id.)    EPE refers to a

 prior ruling in which the Magistrate Judge denied EPE’s motion to

 quash and allowed the City to propound subpoenas to three non-

 parties.   (Id. at 6) (referencing ECF No. 149.)

       EPE misunderstands the reasoning supporting the Magistrate

 Judge’s denial of EPE’s previous motion and her granting the City’s

 motion for a protective order. In her prior ruling, the Magistrate

 Judge rejected EPE’s arguments challenging the scope and substance

 of the City’s subpoenas. 10     (See ECF No. 149 at 7-10.)        EPE never

 argued that the subpoenas were issued after the relevant scheduling

 order deadline or were the subject of written discovery the City

 had previously served on EPE.      The City challenged EPE’s subpoenas

 on the grounds that EPE sought documents that should have been

 sought in EPE’s written discovery but were not, and that the

 subpoenas were untimely, and were improperly requested under Rule

 45.   (ECF No. 185-1 at 7.)    The Magistrate Judge’s rulings are not

 inconsistent.



 10 EPE argued that its motion to quash should      be granted because the
 subpoenas: “(i) seek privileged, protected, and    confidential materials;
 (ii) are unduly burdensome; and (iii) improperly   seek documents that are
 not relevant to the claims and defenses in this    lawsuit.” (ECF No. 149
 at 4.)


                                     36
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 37 of 44        PageID 4948



        EPE argues that the Magistrate Judge erred in relying on the

 ESP Agreement to support good cause for entering a protective

 order.      (ECF No. 260 at 7.)       EPE argues that the ESP Agreement

 relates only to written discovery and does not prevent a party

 from propounding a Rule 45 subpoena to a non-party.                (Id.)      The

 Magistrate Judge found that, although Conrad was not a party, the

 documents EPE sought to obtain through the subpoenas belonged to

 the City.     (ECF No. 245 at 12-13.)        Because the City is a party to

 this litigation, it is bound by the terms of the ESP Agreement.

 (Id. at 13.)

        EPE does not challenge the Magistrate Judge’s finding that

 the documents sought belonged to the City, but objects to her

 application of the law.        (See ECF No. 260 at 7.)       Because EPE could

 have     sought   the   documents     under    the   ESP    Agreement     (which

 supplemented the City’s Rule 34 obligations), and did not, the

 Magistrate Judge entered a protective order.               (See id.)    That was

 not contrary to law.         See Neel, 2012 WL 98558, at *1 (Rule 45 may

 not be used to circumvent discovery that could have been properly

 sought under Rule 34); Roofers Local 149 Sec. Benefit Tr. Fund,

 2007   WL    2421479,   at    *1   ([“T]he    Advisory     Committee    did   not

 anticipate that Rule 45 would be used to obtain documents from a

 party instead of Rule 34.”).         The Magistrate Judge did not err.

        EPE argues that the Magistrate Judge incorrectly found that

 the City had standing to challenge the issuance of the subpoenas.


                                        37
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 38 of 44   PageID 4949



 The Magistrate Judge concluded that the “documents are potentially

 attorney-client privileged,” although the City did not assert that

 privilege.    (ECF No. 260 at 7.)

       “Ordinarily, a party does not have standing to challenge a

 subpoena issued to a nonparty unless the party claims some personal

 right or privilege in the information sought by the subpoena.”

 HDSherer LLC v. Nat. Molecular Testing Corp., 292 F.R.D. 305, 307

 (D.S.C. 2013) (citations omitted).       However, “[u]nder Rule 26(c),

 a party may move for a protective order to protect itself from

 annoyance, embarrassment, oppression, or undue burden or expense,

 regardless of whether the moving party is seeking to prevent

 disclosure of information by a nonparty, as long as the moving

 party can tie the protected information to an interest listed in

 the rule . . . .”     Id. (quotation marks and citation omitted).

      The relevant portion of the Magistrate Judge’s ruling reads:

      Even if the City lacked standing under Rule 45 to move to
      quash the Conrad Subpoenas, the City has standing to challenge
      the subpoenas via a protective order under Rule 26,
      “regardless of whether [it has] standing to bring a motion to
      quash under Rule 45” because it has an interest in these
      documents as belonging to the City and because the documents
      are potentially attorney-client privileged.

 (ECF No. 245 at 11) (citation omitted.)

      The     Magistrate   Judge’s   basis   for   concluding      that   the

 documents were potentially attorney-client privileged was not a

 conclusion that they were protected, but rather that the City had

 standing to seek a protective order because it had a potential


                                     38
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 39 of 44   PageID 4950



 interest in preventing disclosure. 11        (See ECF No. 245 at 11);

 HDSherer LLC, 292 F.R.D. at 307.         That was not contrary to law.

 The Magistrate Judge did not err.

      EPE’s objections are OVERRULED.       The Magistrate Judge’s April

 6, 2020 Order is AFFIRMED.

      E. Appeal of April 24, 2020 Order

      In her April 24, 2020 Order, the Magistrate Judge concluded

 that “the City’s March 18, 2020 supplemental production complied

 with the City’s discovery obligations and the court’s March 6,

 2020 order” and “spoliation sanctions are not warranted because

 EPE has failed to demonstrate that it was prejudiced by the City’s

 failure to produce the text messages.”         (ECF No. 265 at 10-12.)

 Whether a party has satisfied its discovery obligations is a mixed

 question of fact and law.        A determination of prejudice due to

 spoliation is a mixed question of fact and law.

      Rule 26(b) sets forth six factors for the court to consider

 when determining whether a party is entitled to discovery: (i) the

 importance of the issues at stake in the action; (ii) the amount

 in controversy; (iii) the parties’ relative access to relevant

 information; (iv) the parties’ resources; (v) the importance of

 the discovery in resolving the issues; (vi) and whether the burden



 11
   The Magistrate Judge also concluded that the City had an interest in
 protecting the documents because they belonged to the City. (ECF No.
 245 at 11.) That is an alternative basis for affirming her order.


                                     39
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 40 of 44      PageID 4951



 or expense of the proposed discovery outweighs its likely benefit.

 Fed. R. Civ. P. 26(b).         Magistrate Judges are entitled to broad

 deference     in   determining      whether    discovery   obligations     are

 satisfied.    See Farmers & Merchants Nat. Bank v. San Clemente Fin.

 Grp. Sec., Inc., 174 F.R.D. 572, 585 (D.N.J. 1997).

      Rule     37(e)      governs   sanctions    for   failure   to   preserve

 electronically stored information, such as text messages:

      If electronically stored information that should have been
      preserved in the anticipation or conduct of litigation is
      lost because a party failed to take reasonable steps to
      preserve it, and it cannot be restored or replaced through
      additional discovery, the court:

              (1) upon finding prejudice to another party from loss of
              the information, may order measures no greater than
              necessary to cure the prejudice; or

             (2) only upon finding that the party acted with the
             intent to deprive another party of the information’s use
             in the litigation may:

                    (A)     presume   that  the   lost  information   was
                            unfavorable to the party;
                    (B)     instruct the jury that it may or must presume
                            the information was unfavorable to the party;
                            or
                    (C)     dismiss the action or enter a default
                            judgment.

 Fed. R. Civ. P. 37(e).         Rule 37 contains a prejudice requirement

 and “only applies if the information cannot be restored or replaced

 through additional discovery.”              Katebian v. Missaghi, No. 18-

 13379, 2020 WL 1285638, at *7 (E.D. Mich. Mar. 18, 2020) (emphasis

 omitted); Yoe v. Crescent Sock Co., No. 1:15-cv-3-SKL, 2017 WL

 5479932, at *11 (E.D. Tenn. Nov. 14, 2017) (“[Amended] Rule 37(e)


                                        40
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 41 of 44        PageID 4952



 eliminates the requirement of a culpable state of mind; instead,

 the   rule   now   focuses    on    prejudice      to   the   moving   party.”).

 “Prejudice     exists     when     spoliation      prohibits    a   party   from

 presenting evidence that is relevant to its underlying case.”

 Paisley Park Enterprises, Inc. v. Boxill, 330 F.R.D. 226, 236 (D.

 Minn. 2019).

       EPE argues that the Magistrate Judge erred in determining

 that: (1) the City’s supplemental production complied with the

 City’s discovery obligations; (2) the City had no obligation to

 preserve the relevant text messages; (3) McMullen did not possess

 a culpable state of mind when he deleted the text messages; and

 (4) the deleted text messages were relevant to the claim.                   (ECF

 No. 276 at 5-11.)

       The    Magistrate    Judge    held    that    the   City’s    supplemental

 production complied with the City’s discovery obligations.                  (ECF

 No. 265 at 11-12.)        EPE objected to her holding.         (ECF No. 276 at

 5-8.)   The Magistrate Judge held that EPE was not prejudiced by

 the City’s failure to produce the deleted text messages because

 EPE obtained the deleted text messages from a third party.                  (ECF

 No. 265 at 10-11.)         It its appeal, EPE does not object to that

 finding, but to findings the Magistrate Judge never made. 12                (See




 12
   The Magistrate Judge assumed without deciding that the “the City was
 under an obligation to preserve McMullen’s text messages at the time
 they were destroyed in November 2017” and that the “text messages were


                                        41
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 42 of 44   PageID 4953



 ECF No. 276 at 8-11.)     To the extent that EPE objects in its reply

 that the Magistrate Judge erred in finding that EPE would not be

 prejudiced, (see ECF No. 295 at 3-4), EPE’s objection is not well

 taken.

      1. Discovery Obligations

      Addressing satisfaction of the City’s discovery obligations,

 the Magistrate Judge concluded:

      The court is satisfied that the City’s March 18, 2020
      supplemental production complied with the City’s discovery
      obligations and the court’s March 6, 2020 order. EPE’s claim
      that the City purposefully withheld numerous responsive text
      messages is unfounded.    If other responsive text messages
      involving McMullen were withheld, they would have likely
      surfaced in EDGE’s production of documents in response to
      EPE’s non-party subpoena. The court’s March 6, 2020 order
      made clear that the City was obligated only to produce text
      messages containing the search terms set forth in the
      Electronic Search Protocol Agreement. (See Order ¶ 5, ECF
      No. 215.) If anything, the City went beyond its obligation
      by producing text messages between McMullen and Mark
      Beutelschies that did not contain any of the search terms set
      forth in the Electronic Search Protocol Agreement.       (See
      Defs.’ Resp. 3-4 n.4, ECF No. 250.)

 (ECF No. 265 at 11-12.) In reaching her conclusion, the Magistrate

 Judge reviewed the supplemental text messages that were produced

 and McMullen’s testimony that he did not intentionally destroy or

 withhold text messages and that the text messages were not on his

 cellular telephone when he searched it.        (See id. at 6-7.)




 destroyed with the required ‘culpable state of mind’. . . .” (ECF No.
 265 at 10.)


                                     42
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 43 of 44   PageID 4954



      The Magistrate Judge did not err in concluding that the City

 had complied with its discovery obligations and denying EPE’s

 request for further production.       There is evidence in the record

 to support her determination.        (See ECF No. 250-1 ¶¶ 5-9); see

 also Wells v. JPC Equestrian, Inc., No. 3:13-cv-2575, 2014 WL

 5641305, at *4 (M.D. Pa. Nov. 4, 2014) (“It is an obvious truism

 that a court should not enter an order compelling a party to

 produce documents where the documents do not exist.”).

      2. Prejudice

      “Prejudice exists when spoliation prohibits a party from

 presenting evidence that is relevant to its underlying case.”

 Paisley Park Enterprises, Inc., 330 F.R.D. at 236.         The Magistrate

 Judge held that EPE was not prejudiced by the City’s failure to

 produce the deleted text messages because EPE was “in possession

 of the November 2017 text messages pursuant to the production of

 documents [by the third party]” and EPE was “free to use these

 text messages during and throughout the remainder of this case.”

 (ECF No. 265 at 10-11.)       EPE argues that Magistrate Judge erred

 and that EPE was prejudiced because “it created an additional

 hurdle for EPE” and “it improperly eliminated the City from its

 discovery obligation.”     (ECF No. 295 at 3-4.)

      The Magistrate Judge did not err in denying EPE’s request for

 sanctions.   See Automated Sols. Corp. v. Paragon Data Sys., Inc.,

 756 F.3d 504, 513 (6th Cir. 2014) (a determination not to impose


                                     43
Case 2:18-cv-02718-SHM Document 305 Filed 07/16/20 Page 44 of 44          PageID 4955



 sanctions is not erroneous if a court determines that a party has

 not satisfied either the preservation or prejudice prongs of Rule

 37) (citing Adkins v. Wolever, 692 F.3d 499, 504 (6th Cir. 2012)).

 There is evidence in the record to support the Magistrate Judge’s

 factual determination that EPE was in possession of the deleted

 text messages.       (ECF No. 238-1.)           There is law to support her

 determination that EPE was not prejudiced because EPE obtained the

 deleted text messages.        See, e.g., Lee v. Horton, 2018 WL 4945242,

 at   *2   (W.D.   Tenn.   Sept.   4,   2018),     report   and   recommendation

 adopted, 2018 WL 4600303 (W.D. Tenn. Sept. 25, 2018) (denying

 spoliation    sanction     motion      where    the    moving    party   was     not

 prejudiced by the destruction of evidence because the destroyed

 evidence    was   available    through       other    means).     EPE    cites    no

 controlling case law to the contrary.

       EPE’s objections are OVERRULED.            The Magistrate Judge’s April

 24, 2020 Order is AFFIRMED.

 V. Conclusion

       For the foregoing reasons, EPE’s objections are OVERRULED.

 The Magistrate Judge’s orders are AFFIRMED.



       So ORDERED this 16th day of July, 2020.


                                                /s/ Samuel H. Mays, Jr.
                                                SAMUEL H. MAYS, JR.
                                                UNITED STATES DISTRICT JUDGE



                                         44
